Citation Nr: 0630623	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-41 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision by the New York, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in pertinent part, denied the veteran 
service connection for bilateral hearing loss, tinnitus and 
PTSD.

The veteran testified before the undersigned Veterans Law 
Judge at the VA central office in Washington, District of 
Columbia in July 2006.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  The claimed bilateral hearing loss and tinnitus are 
neither etiologically related to service nor may bilateral 
sensorineural hearing loss be presumed to be so related.

3.  The evidence of record does not show that the veteran, 
who is not a combat veteran, suffers from PTSD that is 
etiologically related to a confirmed in-service stressor.





CONCLUSIONS OF LAW

1.  Bilateral hearing loss and tinnitus were neither incurred 
in nor aggravated by active duty, nor may bilateral 
sensorineural hearing loss be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that substantially complete claims were 
received in March 2000 for service connection for PTSD, and 
October 2000 for service connection for bilateral hearing 
loss and tinnitus, both prior to the enactment of the VCAA.  

An RO letter dated in September 2001, before the original 
adjudication of the claims, provided the veteran the notice 
required under the VCAA and the implementing regulations.  In 
this letter, VA notified the veteran of his responsibility to 
submit evidence that showed that his conditions were caused 
or aggravated by service.  By this letter, the veteran was 
notified of what evidence, if any, was necessary to 
substantiate his claims and it indicated which portion of 
that evidence the veteran was responsible for sending to VA 
and which portion of that evidence VA would attempt to obtain 
on behalf of the veteran.  In this letter, the veteran also 
was advised to submit any private treatment records or any 
active duty or reserve records in his possession, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.  In addition, in February 2003, the RO 
requested that the veteran furnish specific information that 
he believed caused his PTSD in order that the information be 
verified.  The veteran responded in a March 2003 statement.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of the September 2001 letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  As stated above, full 
compliance with VCAA has been accomplished regarding the 
issue of service connection.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable, as this denial 
renders any rating issue or effective date issue moot.  
Therefore, as there has been substantial compliance with all 
pertinent VA law and regulations, to move forward with 
adjudication of this claim would not cause any prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and sensorineural hearing 
loss is manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  Cohen v. Brown, 10 Vet. 
App. 128, 139-143 (1997); 38 C.F.R. § 3.304(f) (2006).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, a veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

A medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  See 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).

Hearing Loss and Tinnitus

After review of the evidence of record, the Board finds that 
service connection for his bilateral hearing loss and 
tinnitus is not warranted.  As such, the Board notes that his 
bilateral hearing loss and tinnitus are not shown to have 
been incurred in service.  38 C.F.R. § 3.303 (2006).

The veteran's service medical records show that in September 
1965, upon entrance to service, his hearing was normal per an 
audiogram.  In September 1967, according to his separation 
examination report, the audiogram results also showed that he 
had normal hearing.  There is no record of complaints of 
tinnitus or hearing loss in the remaining service medical 
records.  Service personnel records show that his military 
occupational specialty (MOS) was a clerk/typist.  His DD-214 
shows that he earned the Rifle Badge.  There is no evidence 
of combat in service.

A September 2000 VA treatment record shows that the veteran 
reported a decreased hearing ability for many years.  He also 
reported noise exposure while in service.  The diagnosis was 
bilateral mild to moderate sensorineural hearing loss.  VA 
treatment records dated from July 2001 to June 2003 show the 
same diagnosis.  It was also indicated in the VA records that 
post service, the veteran had been employed as a telephone 
installer.

A July 2003 note from a private audiologist, A.G., M.S., CCC-
A, shows a diagnosis of bilateral mild to moderate 
sensorineural hearing loss.  On a standard hearing loss form 
provided by the service organization representing the 
veteran, the audiologist checked off the box indicating that 
it was probable that the veteran's auditory condition and 
tinnitus were related to military service.  However, in 
providing reasons and bases for his opinion, he opined that 
although it was possible that the veteran's reported hearing 
loss and tinnitus were related to military service, a review 
of the claims folder was needed to document the presence of 
hearing loss at the time of the veteran's discharge.

In August 2003, the veteran underwent a VA examination for 
his bilateral hearing loss and tinnitus.  An audiogram was 
conducted for the veteran's bilateral hearing loss.  Prior to 
the audiogram, the veteran reported exposure to artillery 
explosions and mortar attacks while in service.  He also 
stated that he was employed as a construction worker from 
1987 to 1999, with some exposure to noise.  After review of 
the claims folder and physical examination, the VA 
audiologist diagnosed the veteran with bilateral moderate 
sensorineural hearing loss and stated that there was a 
persistent bilateral tinnitus that was not present at the 
time of testing.  She also stated that there was lack of 
documentation to support the presence of hearing loss prior 
to September 2000 and the veteran had normal hearing 
sensitivity for pure tones 500 Hz to 4000 Hz on the service 
separation examination.  She further stated that given the 
recent onset of tinnitus, which was within two years, it was 
less than likely that the onset of the hearing loss and 
tinnitus were related to noise exposure reported in service 
and most likely related to the veteran's history of post-
service occupational noise exposure.

The veteran also underwent an ear, nose, and throat VA 
examination in August 2003.  The physician, K.T., M.D., noted 
that he had reviewed the veteran's claims folder.  The 
diagnosis was moderate sensorineural hearing loss bilaterally 
and symmetric.  The VA physician, K.T., M.D., opined that the 
veteran's hearing loss most likely was due to combination of 
age and loud noise exposure in the past.  The date of the 
past related loud noise exposure was not given.

The Board notes that the medical evidence of record includes 
differing opinions on whether the veteran's hearing loss was 
incurred in service.  In this instance, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may 
not reject medical opinions based on its own medical 
judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board 
notes that the July 2003 private audiologist, opined that the 
veteran's hearing loss and tinnitus were related to service.  
However, he also stated that he had not reviewed the claims 
folder to determine whether the veteran had hearing loss at 
the time of his discharge from service.  On the contrary, the 
August 2003 VA audiologist stated that she had reviewed the 
veteran's claims folder and noted that the veteran did not 
have hearing loss upon his discharge from service.

Therefore, the Board accepts the opinion of the August 2003 
VA audiologist, that it is less likely that the onset of the 
veteran's hearing loss and tinnitus are related to noise 
exposure during service, as probative evidence to show that 
the veteran's hearing loss and tinnitus were not incurred 
during service.  Hence, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for bilateral hearing loss and 
tinnitus.


PTSD

After a careful review of the evidence of record, the Board 
finds that service connection for PTSD is not warranted.  As 
such, the Board notes that although the veteran has a current 
diagnosis of PTSD, this diagnosis has not been linked to a 
verified in-service stressor by medical evidence.  38 C.F.R. 
§ 3.304(f) (2006).  In this regard, the veteran asserts that 
while he was in the service, he was knocked unconscious by a 
mortar attack and four soldiers that were with him were 
seriously wounded.  At another time, he stated that the four 
men were killed.  He further stated that he went out on 
patrols and would come under sniper fire and other mortar 
attacks.  In a February 2003 letter, the RO requested that 
the veteran provide approximate dates of these attacks or the 
incident when his four friends were wounded or killed, and 
the names of the four friends that were wounded or killed.  
However, the veteran responded that he was not able to recall 
the exact dates or approximate dates within a two-month 
period when the attacks occurred and was also not able to 
recall the names of the four friends that were wounded or 
killed.  He was able to remember a Sergeant's name, but the 
Sergeant was not a person that was wounded during the mortar 
attack.  During his July 2006 Board hearing, he also stated 
that he was not able to remember the names of the four 
friends that were wounded and he was not able to remember any 
exact dates of the attacks.  In an undated letter, the RO 
requested that the U.S. Army and Joint Services Records 
Research Center (JSRRC) verify that these incidents occurred.  
However, without the dates within a two-month period of the 
attacks or the names of the wounded or killed service men, 
the JSRRC responded in February 2002 and June 2003 that they 
were not able to verify that these incidents occurred.

The veteran's service medical records were reviewed and do 
not show that he was engaged in an incident where he was 
knocked unconscious by a mortar attack.  His service 
personnel records were also reviewed and reveal that he was 
in Vietnam from September 1966 to September 1967 and his 
military occupational specialty (MOS) during this time was 
clerk-typist, and later, a teletype operator.  However, he 
was not shown to have received any medals or badges that 
showed he was engaged in combat; neither did the records show 
that he was engaged in a mortar attack while in service.

The veteran is shown to have a diagnosis of PTSD in VA 
treatment records dated from January 2000 to April 2000, a 
June 2000 VA examination report, and an October 2000 letter 
from a VA physician, H.S., M.D.  However, the June 2000 
diagnosis shown in the VA examination report was based on the 
veteran's report of the mortar attacks that killed his four 
friends and his witnessing others being killed, which have 
not been able to be verified.  The January 2000 to April 2000 
VA treatment records also show the veteran reporting similar 
stressors.  The October 2000 record states that the veteran 
is a combat veteran and was receiving treatment for his PTSD.  
The Court of Appeal for Veterans Claims (Court) has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant).  Therefore, the Board does 
not find the January 2000 to April 2000 VA treatment records 
and the June 2000 VA medical opinion to be competent evidence 
to show a link between the veteran's PTSD and an in-service 
stressor inasmuch as the claimed stressors have not been 
verified by objective evidence and the PTSD diagnosis was 
based solely on the veteran's report.  Further, the October 
2000 letter from H.S., M.D. that states that the veteran is a 
combat veteran under treatment for PTSD is not competent 
evidence to show a link between the veteran's PTSD and his 
service because the veteran was not shown to have been in 
combat.

As the evidence of record does not corroborate his claimed 
in-service stressors, the Board has no other recourse but to 
find that the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD.




ORDER

1.  Entitlement to service connection for bilateral hearing 
loss is denied.

2.  Entitlement to service connection for tinnitus is denied.

3.  Entitlement to service connection for PTSD is denied.




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


